                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                                  Case No. 3:18-cr-209-J-34MCR

JIMMY RAY LIGHTSEY
________________________________

                                          ORDER

       THIS CAUSE is before the Court on Magistrate Judge Monte C. Richardson’s Report

and Recommendation (Doc. No. 41; Report), entered on July 3, 2019. In the Report,

Magistrate Judge Richardson recommends that Defendant’s Motion to Suppress (Doc. No.

24) be denied. See Report at 18. Defendant has filed objections to the Report. See

Defendant’s Objections to Report and Recommendation (Doc. No. 45; Objections). The

United States has responded to the Objections by stating that if the Court determines to

substantively review Defendant’s untimely Objections, then the United States adopts the

arguments set forth in its response to the motion to suppress. See United States’ Response

to Motion to Permit Late Filing (Doc. No. 47; Response).

       The Court reviews a magistrate judge’s report and recommendation in accordance

with the requirements of Rule 59, Federal Rules of Criminal Procedure (Rule(s)) and 28

U.S.C. § 636(b)(1). The Court “may accept, reject or modify, in whole or in part, the findings

of the recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also

Rule 59(b)(3). “[I]n determining whether to accept, reject, or modify the magistrate’s report

and recommendations, the district court has the duty to conduct a careful and complete

review.” Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982 (quoting Nettles v.
Wainright, 677 F.2d 404, 408 (5th Cir. Unit B 1982)1). Additionally, pursuant to Rule 59 and

§ 636(b)(1), where a party timely objects2 to the magistrate judge’s report and

recommendation, “[a] judge of the [district] court shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1); see also Rule 59(b)(3); Thomas v. Arn, 474 U.S.

140, 149-50 (1985).           Nevertheless, while de novo review of a magistrate judge’s

recommendation is required only where an objection is made,3 the Court always retains the

authority to review such a recommendation in the exercise of its discretion. See Rule 59

advisory committee notes (2005) (citing Thomas, 474 U.S. at 154; Matthews v. Weber, 423

U.S. 261, 270-71 (1976)).

           Upon careful consideration and independent review of the record, the Court will

overrule the Objections and accept and adopt the factual and legal conclusions

recommended by the Magistrate Judge. In doing so, the Court notes that the facts

underlying the Objections were fully addressed by the Magistrate Judge. Additionally, the


           1
                  In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh Circuit
adopted as binding precedent decisions of the former Fifth Circuit (including Unit A panel discussions of that
circuit) handed down prior to October 1, 1981. W.R. Huff Asset Mgmt. Co., L.L.C. v. Kohlberg, Kravis, Roberts
& Co., L.P., 556 F.3d 979, 985 n.6 (11th Cir. 2009). After October 1, 1981, “only decisions of the continuing
Fifth Circuit’s Administrative Unit B are binding on this circuit. . . .” Dresdner Bank AG v. M/V Olympia Voyager,
446 F.3d 1377, 1381 n. 1 (11th Cir. 2006). The Court notes that the Fifth Circuit overruled Nettles, in part, on
other grounds, in Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)(en banc).
However, “that does not change the binding effect of Nettles in this Circuit because Douglass was decided after
October 1, 1981 and was not a Unit B decision.” United States v. Schultz, 565 F.3d 1353, 1360 n.4 (11th Cir.
2009).
           2
                Both 28 U.S.C. 636(b)(1) and Rule 59(b)(2) require a party wishing to object to a magistrate
judge’s recommendation to serve and file any objections within fourteen (14) days of being served with the
magistrate’s recommendation. Rule 59 further provides that a “[f]ailure to object in accordance with this rule
waives a party’s right to review.” Rule 59(b)(2).
           3
                 See Rule 59 advisory committee notes (2005) (citing Peretz v. United States, 501 U.S. 923
(1991)).

                                                       -2-
Court finds the Magistrate Judge’s conclusions that the incriminating nature of the firearm

and marijuana was immediately apparent and that a search of the vehicle was authorized

by the automobile exception are entirely supported by the facts and the applicable law.4

      Accordingly, it is hereby ORDERED:

      1.     Defendant’s Objections to Report and Recommendation (Doc. No. 45) are

OVERRULED.

      2.     The Magistrate Judge’s Report and Recommendation (Doc. No. 41) is

ADOPTED as the opinion of the Court.

      3.     Defendant’s Motion to Suppress (Doc. No. 24) is DENIED.

      DONE AND ORDERED at Jacksonville, Florida, this 26th day of July, 2019.




ja

Copies to:

Counsel of Record




      4
             See Report at 15-16, n8.

                                            -3-
